Citation Nr: 0715219	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  92-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for subacute cutaneous lupus erythematosus prior to August 
30, 2002, and in excess of 60 percent thereafter.  

2.  Entitlement to a total rating based on umemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and LT 


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978, and August 1979 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In January 
2000, the veteran testified before the undersigned Veterans 
Law Judge.  

This appeal has been subject to Board remands in July 1994, 
June 1996, January 2000 and November 2003, all of which 
concerned, among other things, a then-pending claim of 
service connection for irritable bowel syndrome.  

Historically, the record reveals that in August 1990 the 
veteran's status post cholecystectomy was service-connected 
with an initial 0 percent rating, and a February 1991 rating 
decision granted an increased 10 percent rating.    

Pursuant to the Board's most recent remand in November 2003, 
a June 2005 VA examination determined that the veteran's 
current irritable bowel syndrome was etiologically related to 
active duty, and an August 2005 rating decision effectively 
granted service connection for the disability.  Notably, the 
RO framed the issue as "evaluation of irritable bowel 
syndrome with residuals, postoperative cholecystectomy to 
include adhesions (previously evaluated as residuals, 
postoperative cholecystectomy, to include adhesions), which 
is currently 10 percent disabling, is continued."  That is, 
the rating decision acknowledged the VA examiner's nexus 
opinion concerning irritable bowel syndrome, but pointed out 
that under 38 C.F.R. § 4.114, schedule of rating for the 
digestive system, a rating under Diagnostic Code 7301 
(adhesions of peritoneum) and Diagnostic Code 7319 (irritable 
colon syndrome) could not be combined with each other.  The 
RO indicated that the benefit sought on appeal had been 
granted.  The veteran did not appeal this decision.  

(It is further noted that a subsequent July 2006 supplemental 
statement of the case (SSOC), in error, still treated the 
issue of service connection for irritable bowel syndrome as 
in appellate status.  The SSOC incorrectly stated that there 
was no new evidence showing that the veteran had incurred 
irritable bowel syndrome in service, which is in direct 
contravention of the June 2005 VA examiner's opinion.)  

Thus, the issues currently on appeal are listed on the cover 
page of this decision.   


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's service-connected 
subacute cutaneous lupus erythematosus had not manifested 
with ulceration or extensive exfoliation or crusting, and had 
not been deemed exceptionally repugnant; and from August 30, 
2002, the veteran's skin disability had not resulted in 
disfigurement of the head, face, or neck, with tissue loss, 
gross distortion, scars, abnormal skin texture, or 
indurated/inflexible skin.  

2.  The veteran's combined disability evaluation is 80 
percent primarily due to a recently assigned single 60 
percent rating for subacute cutaneous lupus erythematosus; 
resolving all doubt in the veteran's favor, a TDIU is 
appropriately assigned.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to August 30, 2002, and in excess of 60 percent thereafter, 
for subacute cutaneous lupus erythematous, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 
7809 (2002); 7800, 7801, 7803, 7804, 7805, 7806, 7809 (2006).

2.  The criteria for entitlement to a TDIU due to service-
connected disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In April 2004 and August 2005 letters, the RO told the 
veteran that for his pending claim the evidence should show 
that a service-connected condition had gotten worse.  Both 
letters asked the veteran to send in any evidence in his 
possession that pertained to the claim.  Additionally, the 
veteran received a March 2006 letter that told him how VA 
determines a disability rating and effective date.  
Regardless, because the claim for a higher rating regarding 
subacute cutaneous lupus erythematosus is denied, any concern 
under Dingess is rendered moot because it is denied.  In 
terms of the grant of a TDIU, the veteran has appropriately 
received Dingess notification concerning an effective date, 
and will have an opportunity to address that matter further 
when the RO issues an effectuating rating decision.  

In both letters, the RO told the veteran what evidence VA 
would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency and that 
VA would make reasonable efforts to get records not held by a 
Federal agency like records from State or local government, 
private doctors and hospitals, or employment.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the veteran's claim was initiated pre-VCAA, 
and in compliance with the law he eventually received 
sufficient notification.  Importantly, the appellant has been 
given an essential opportunity to advance his claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained VA treatment records from the early 1990's to 
2005, and multiple VA examination reports, which are 
sufficient for a decision on the increased rating claim.  See 
38 C.F.R. § 3.159(c)(4).  The RO also obtained the veteran's 
file from the Social Security Administration.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Skin

As preliminary matter, it is noted that the historical record 
contained references to "subacute cutaneous lupus 
erythematosus" versus "systemic lupus erythematosus."  The 
former disability is rated under 38 C.F.R. § 4.188,  
Diagnostic Code 7809, which addresses skin diseases, and the 
latter is rated under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 
6350, which addresses immune disorders.  The veteran 
contended on numerous occasions that he had suffered from 
systemic lupus, and thus should have been rated under DC 6350 
as opposed to the skin code (which had been utilized by the 
RO over the years).  

Thus, the Board's November 2003 remand asked a VA examiner to 
clarify whether the veteran had suffered from subacute 
cutaneous lupus erythematosus (SCLE) versus systemic lupus 
erythematosus (SLE).  As such, at a December 2004 VA 
examination, the examiner noted that six volumes in the 
claims file were reviewed.  The examiner stated that there 
was no evidence the veteran suffered from SLE, and that SLE 
by its nature was an inflammatory disorder of immune 
overactivity.  In the veteran's case his pertinent serologic 
tests were negative.  Further, though persons with SLE might 
have had negative serologies, they did not stay that way.  
Rather, all individuals who developed SLE had measurable 
laboratory abnormalities, and the veteran still had none.  
The examiner stated that the presence of any prior diagnoses 
of SLE and history of SLE had no bearing unless there was 
clear documentation, and there was none.  Rather, the veteran 
appeared to have SCLE.  

Given the thorough nature of this VA examination, the Board 
relies upon the examiner's clarification of the veteran's 
current disability.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that because the Board may not rely 
on its own unsubstantiated medical conclusions, it must rely 
on an informed medical opinion in order to adjudicate a 
claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(recognizing that factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  

Further, a February 2005 VA rheumatology addendum noted that 
a diagnosis of SLE had been dismissed in the past due to 
negative ANA, and a May 2005 VA rheumatology note related 
that the veteran seemed to have lupus limited to the skin 
only.  
It is noted that a September 2005 VA examiner referred to 
SLE; this examination, however, was pursuant to a totally 
separate claim regarding service connection for hypertensive 
cardiovascular disease wherein a nexus opinion was sought 
concerning that disorder.  Thus, the December 2004 VA 
examiner's opinion is the most probative of record 
particularly because that examination pointedly considered 
the diagnostic question of SLE versus SCLE.  Likewise, to the 
extent that additional VA treatment records may have 
continued to refer to a diagnosis SLE (see November 2005 VA 
nursing note), none of these references reflect the same 
studied analysis and review of the claims file as shown in 
the December 2004 VA examination.  Given this preceding 
clarification, the Board will apply the proper rating 
criteria for SCLE as opposed to SLE.  
It is it noted that pursuant to the Board's most recent 
remand, and after additional development, an August 2005 
rating decision granted an increased rating of 60 percent for 
SCLE under the new criteria effective from August 2002.

As shown below, a higher rating is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Compare, Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999), which recognizes that at the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

While the veteran's appeal was pending, VA revised 
regulations for evaluating skin disorders.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Prior to August 2002, 38 C.F.R. § 4.118, Diagnostic Code 7809 
for SCLE noted it was not to be combined with ratings under 
Diagnostic Code 6350 (involving systemic manifestations of 
lupus).  Prior to August 2002, the veteran's SCLE was rated 
by analogy to Diagnostic Code 7806 which provided a maximum 
50 percent evaluation for skin disease with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or with exceptionally repugnant symptoms. 

Subsequent to August 2002, SCLE is still not to be combined 
with ratings under Diagnostic Code 6350 for systemic lupus, 
and SCLE is to be rated as disfigurement of the head, face, 
or neck, or for scars, or for dermatitis, depending upon the 
predominant disability.  38 C.F.R. § 7809.

Dermatitis affecting more than 40 percent of the entire body 
or more than 40 percent of the exposed areas affected, or 
which requires constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period warrants a maximum 60 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or, with six or more characteristics of disfigurement 
warrants an 80 percent rating; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (as above), or; with six or more characteristics of 
disfigurement warrants an 80 percent evaluation.  The eight 
characteristics of disfigurement are (1) a scar 5 or more 
inches (13 or more cm.) in length, (2) a scar at least one-
quarter inch (0.6 cm.) at the widest part, (3) the surface 
contour of a scar is elevated or depressed on palpation, or, 
(4) a scar is adherent to underlying tissue, or (5) the skin 
is hypo- or hyper-pigmented in an area exceeding 6 square 
inches (39 sq. cm.), (6) skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.), in an area exceeding 6 square 
inches (39 sq. cm.), or (7) underlying soft tissue missing in 
an area exceeding 6 square inches (39 sq. cm.), or (8) the 
skin is indurated and inflexible in an area exceeding 6 
square inches.  Unretouched color photographs are to be taken 
into consideration when evaluating under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800.

With regard to the veteran's request for an increased 
schedular evaluation, only the factors as enumerated in the 
applicable rating criteria will be considered.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

An April 1992 rating decision granted service connection for 
lupus erythematosus and assigned an initial 30 percent rating 
under DC 7809-7806 effective May 2, 1990 (service 
separation).

In June 1990, a VA examiner found raised red maculopapular 
lesion over the malleolar surfaces, forehead, and similar 
lesions on the veteran's back.  In July 1990, a VA examiner 
found erythematous plaques on the veteran's cheeks and 
forehead with minimal epidermal changed; the assessment was 
photosensitive facial eruption.  A January 1991 VA treatment 
note found no rash on the veteran's face, but some dry skin 
on chest slightly scaly.  In February, the veteran had red 
scaly macular rash on face and ears.  

A May 1991 VA treatment note indicated a facial rash.  The 
veteran reported that within the past two weeks he had had 
severe eruption on face and ears.  In November 1991 the 
veteran had a flare-up of lupus on his face, and the assessor 
noted that it was red and raised.  In January 1992, the 
veteran had erythema on cheeks with some small scattered 
plaques, and the assessment SCLE improving.  In February 
1992, the veteran suffered from a flare, and had 
erythematous, juicy, papules on his forehead and cheeks. In 
March, the veteran continued to suffer from raised plaques in 
multiple locations on his face and forehead.  In June, an 
assessor found SCLE with moderate flare of skin disease.  In 
August 1992, an assessor found lesions on the veteran's back 
and upper chest.  A November 1992 VA treatment note found 
areas of erythematous infiltrated papules over zygomas, and 
right cheek.  

In January 1993, the veteran had papules along temple area.  
The assessor noted that the disease exacerbated and remitted 
periodically.  In June and July, the veteran had papules and 
plaques on his fact, with an impression of SCLE.  The veteran 
stated that facial lesions came and went. 

A January 1994 physical assessment found several coin sized 
erythematous non-scaling plaques on face, cheeks, and 
forehead.  An August 1994 treatment note found that SCLE was 
doing well, and the veteran had several lesions on back and 
new rash on face.  The veteran's medication was renewed.  

A February 1995 VA treatment note found scarcely elevated 
erythematous papules on the veteran's cheeks, and noted that 
he was doing well with only occasional lesions.  The 
veteran's medication was reduced.  In April 1995, the veteran 
had rash on forehead and arms.  

At an August 1995 VA examination, the veteran asserted that 
at times the rash disappeared but it always reappeared.  The 
veteran required several courses of high dose Prednisone one 
to three times a year to control the flares of skin disease.  
The examiner found painless, raised, moderately firm, 
erythematous, plaque-like lesions approximately 1 cm in 
diameter over the upper chest and shoulders.  Another report 
generated a few days later found papular and plaque-like 
lesions across the veteran's face, with similar lesions on 
his trunk.  The diagnosis was SCLE.  
In November 1995, it was observed that the veteran's SCLE was 
controlled.  In December, the veteran was doing well, and the 
assessor found very few skin lesions on the veteran's back 
and trunk.

An April 1996 VA note found few erythematous plaques on the 
lateral cheeks, and the veteran's medication was continued.  
An August 1996 rheumatology record found papules over the 
right maxillary region, forehead, and chest; the veteran 
reported that he had been out in the sun over the weekend and 
SCLE flared. 

At an August 1996 VA examination, the examiner found post-
inflammatory violaceous pigment in areas of recent lesions  
of the veteran's zygomata and forehead.  The veteran had been 
on Prednisone and the lesions had resolved.  The examiner 
reported that when his skin flared, it tended to itch and 
burn, and felt it was unsightly because of its reddish-purple 
and raised appearance.  The examiner noted that over the 
years the veteran's flares had occurred on his face, and heat 
and sun exposure seemed to make it worse.  Nothing 
particularly made it better.

In December 1996, the veteran had a soft violaceous rash on 
his face.  In January 1997, the veteran complained of flaring 
on back and shoulders, and an assessor found urticarial 
plaques on his back.  In February, the assessment was acute 
flare of SCLE on chest, back, and extremities.   A March 1997 
note found near complete resolution due to Prednisone.  In 
June 1997, the veteran had papular lesions across trapezius; 
medication was prescribed and a follow-up in 6 months for 
serology testing.  

In September 1997, numerous erythematous macules on chest, 
shoulders, and back were found, and the assessment was SCLE 
flaring secondary to UV light.  In July 1997, an assessor 
noted a lupus flare for one week, and found papules over the 
upper back, upper arms, upper chest, and face; those across 
the back were largest and had yellowish cast over center.  
The veteran complained of some itch and burning.  An August 
1997 VA note found macular area across the veteran's back, 
but not his face.  In December, the veteran had multiple 
dermal erythematous plaques on face, and the veteran's 
medication was adjusted.    

In March 1998, the veteran had papular to nodular 
erythematous eruption on face, and again in May.  In June, 
the veteran had some dermal plaques on his chest, and 
continued to have plaques on his face.  A July 1998 VA 
progress note found SCLE was stable with intermittent flare.  
In September 1998, the veteran reported that he had been in 
the sun for 20 minutes, and the examiner found dermal plaques 
on back, and right side of face.  An October 2000 private 
record from St. John's Physicians and Clinics found a rash 
most extensive in the mid back region, but also on the chest.  

In April 2002, the veteran reported a recent flare up of rash 
on his arms, and in May the veteran had red patches on upper 
chest, neck, left forehead, malar area, and bilateral 
superior pinna with scale.  In February 2003, the veteran had 
4-5 small, red, raised papules; he was otherwise doing well 
without any active lesions.  A September 2003 note indicated 
that the veteran's skin lesions had greatly improved with 
Prednisone.  A December 2003 VA outpatient treatment note 
found multiple erythematous plaques on the upper extremities 
bilaterally, 2 cm x 4 cm plaque mid forehead, left cheek.  In 
February 2005, an assessor found rash on face, anterior 
chest, and back.  The assessment was positive pruritis, with 
skin lesions ranging from 5 mm to 1 cm in diameter.  

In July 2005, the veteran had a flare, and reported a three 
week history of raised bumps, and an assessor found large 
grouped patches in the bilateral supra and subclavicular 
areas, most likely secondary to sun exposure.  In September 
2005, the veteran reported that he felt good, and his 
medication was reduced.  By November, no skin lesions were 
found.  

In terms of the rating criteria prior to changes in August 
2002, the medical evidence of record does not show that the 
veteran's SCLE manifested with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or with symptoms which were exceptionally 
repugnant for the next highest rating of 50 percent.  None of 
the cited VA treatment records and examinations found any 
exfoliation, let alone extensive exfoliation, and ulceration 
was simply never part of the veteran's service-connected skin 
disability.  Also, though the veteran had flare-ups of SCLE 
on his face, this fact in and of itself does not show that 
the disability was "exceptionally repugnant."  Rather, it 
appears that the process of the disease was to flare and 
subside, with the flares apparently largely dependent on the 
veteran's sun exposure.  The record does not show a 
consistent manifestation of SCLE that had either been 
described as exceptionally repugnant, or a description 
thereof that could be considered exceptionally repugnant.  
Given the level of severity that is reflected in a 50 percent 
under old DC 7809, the Board finds that a reasonable doubt 
has not been raised concerning the currently assigned rating 
of 30 percent prior to August 2002.  See 38 C.F.R. § 4.3.  

Under the rating criteria currently in effect, the veteran 
has the maximum 60 percent rating under DC 7806.  According 
to DC 7809, however, the veteran's SCLE may be alternatively 
rated under DC 7800 if these criteria reflected the 
predominant disability.  While the record cited above shows 
that the veteran's SCLE often manifested with flare-ups on 
his facial area, the medical evidence does not indicate that 
the disability resulted in palpable tissue loss of and gross 
distortion of features.  Additionally, the evidence does not 
show that SCLE resulted in scars; abnormal skin texture, 
missing underlying soft tissue; or indurated and inflexible 
skin.  Rather, by September and November 2005, VA treatment 
records found no lesions and noted that the veteran had 
improved.  The veteran's chronic service-connected disability 
appears to wax and wane according to some factors like 
medication management and sun exposure, and it has not been 
shown that the lesions associated therewith have resulted is 
such a severe degree of disfigurement of the head as is 
necessary for an 80 percent rating.  Finally, none of the 
criteria concerning scars offers a rating higher than 60 
percent. 

For all of these reasons, the veteran's claim cannot be 
granted.  

TDIU

Resolving any doubt in the veteran's favor, a claim for a 
TDIU is allowed.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, and neuropsychiatric, will be considered as one 
disability.

In Parker v. Brown, 7 Vet. App. 116, 118 (1994), however, the 
Court stated that a claim for a TDIU is based on an 
acknowledgment that even though a rating less than 100 
percent under the rating schedule may be correct, 
objectively, there are subjective factors that may permit 
assigning a 100 percent rating to a particular veteran under 
particular facts, notwithstanding the putative correctness of 
the objective rating.  Therefore, a determination of the 
veteran's entitlement to TDIU is considered in the context of 
the individual veteran's capabilities regardless of whether 
an average person would be rendered unemployable under the 
same circumstances.

It is noted that in this case the veteran recently met the 
schedular requirements in August 2005 when a rating decision 
granted a 60 percent rating for SCLE effective August 30, 
2002, which brought his combined rating to 70 percent.  
Shortly thereafter, an October 2005 rating decision granted 
service connection for hypertensive cardiovascular disease 
and assigned an initial rating of 10 percent.  In December 
2005, the RO assigned a temporary 100 percent evaluation and 
special monthly compensation under 38 U.S.C.A. § 1114(s) due 
to the veteran's hospitalization for a myocardial infarction, 
and the attached rating sheet showed a combined evaluation of 
80 percent.  

Records from SSA indicate that the veteran finished 9th 
grade, and received a GED after joining the Army.  Following 
military discharge, the veteran had worked in several 
factories, and based on his report was terminated in August 
1996 for missing an excessive amount of work due to medical 
appointments.  SSA determined that the veteran had been under 
a disability for its purposes since August 26, 1996, albeit 
for conditions which are not service-connected. However, with 
consideration of the cumulative effect of all of the service-
connected disabilities, to include subacute cutaneous lupus 
erythematosus and hypertensive cardiovascular disease, the 
Board finds that the criteria for assignment of TDIU is 
warranted. To the extent that there is evidence in the file 
against the claim, the Board finds that when weighed against 
the positive, it brings the evidence to equipoise and the 
benefit of the doubt is applied.  


ORDER

A rating in excess of 30 percent for subacute cutaneous lupus 
erythematosus prior to August 30, 2002, and in excess of 60 
percent thereafter, is denied.    

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


